Citation Nr: 0120352	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
disability of the hands. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
disability of the right arm.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
disability of the right shoulder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
disability of the neck.

5.  Entitlement to an increased (compensable) evaluation for 
a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO determined 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for 
disabilities of the hands, right arm, right shoulder, and 
neck.  Also on appeal is the RO's denial of a compensable 
evaluation for a service-connected left leg disability. 

It appears that the veteran has raised additional issues of 
entitlement to service connection for a right leg disability 
and entitlement to an increased evaluation for a back 
disability.  These claims are referred to the RO for 
appropriate action.  

In April 2001, at the request of the veteran, a Travel Board 
hearing was held at the RO, before the undersigned Member of 
the Board.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  The evidence introduced into the record since the 
September 1993 rating decision, which denied the veteran's 
claim of entitlement to service connection for disability of 
the hands, is not cumulative of evidence previously 
considered and bears directly and substantially upon the 
specific matter under consideration, and is by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

2.  The evidence introduced into the record since the May 
1996 rating decision, which denied the veteran's claims of 
entitlement to service connection for disabilities of the 
right arm, right shoulder, and neck, is not cumulative of 
evidence previously considered and bears directly and 
substantially upon the specific matter under consideration, 
and is by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of these claims.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's final decision in 
September 1993 denying entitlement to service connection for 
disabilities of the hands is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 98 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

2.  The evidence submitted since the RO's final decision in 
May 1996 denying entitlement to service connection for 
disabilities of the right arm, right shoulder, and neck is 
new and material, and these claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097- 98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen claims of entitlement to 
service connection for disabilities of the hands, the right 
arm, the right shoulder, and the neck.  He also seeks a 
compensable evaluation for his service connected left leg 
disability.  The latter claim will be fully addressed in the 
Remand portion of this decision, as will be further explained 
herein.  

I.  Factual Background

The service medical records indicate that, in October 1956, 
the veteran was treated with sutures for a laceration of the 
right 4th and 5th fingers, sustained opening a tin can.  In 
June 1957, the veteran fell, injuring his right hand.  X-ray 
films revealed no evidence of fracture, dislocation or other 
pathology.  The separation examination, conducted in July 
1958, revealed no abnormalities of the neck or upper 
extremities.  Later in July 1958, records show that the 
veteran was involved in a jeep accident resulting in a left 
ankle injury and a fracture of the right leg.

A doctor's affidavit dated in December 1958 documented the 
veteran's complaints of soreness in the joints, particularly 
of the elbows, back, knees, and ankles.  The doctor commented 
that the physical findings were not too remarkable.  
Diagnoses of possible rheumatoid arthritis and possible 
traumatic arthritis, secondary to an injury in service, were 
made. 

VA examinations were conducted in December 1958.  The veteran 
did not complain of any neck, hand, shoulder, or arm 
problems.  An examination of the neck was normal.  No 
abnormalities of the neck, right hand, shoulder, or arm were 
described upon examination and no disabilities in those areas 
were diagnosed.

A May 1960 VA examination report reflects that the veteran 
complained of pain in both elbows and in the fingers of both 
hands.  No abnormalities of the neck, right hand, shoulder, 
or arm were described upon examination and no disabilities in 
those areas were diagnosed.

A VA examination was conducted in June 1961.  The veteran did 
not complain of any neck, right hand, shoulder, or arm 
trouble, or of any left hand problems.  An examination of the 
neck was normal.  No abnormalities of the neck, right hand, 
shoulder, or arm were described upon examination and no 
disabilities in those areas were diagnosed.

A March 1962 VA examination report reflects that the veteran 
complained of pain in both elbows, in the fingers of both 
hands, and in the upper back.  No abnormalities of the neck, 
right hand, shoulder, or arm were described upon examination 
and no disabilities in those areas were diagnosed.

During a July 1963 VA examination, the veteran complained of 
pain in his arms and hands.  No abnormalities of the neck, 
right hand, shoulder, or arm were described upon examination 
and no disabilities in those areas were diagnosed.
X-ray films of the cervical spine taken in May 1963 were 
negative.  

The record contains a private medical statement from Dr. B., 
dated in November 1964.  The statement indicates that, 
several times in September and October 1958, the doctor saw 
the veteran for complaints of soreness and pain in the 
elbows, shoulders, hands, neck, and wrists.  The doctor 
opined that the veteran was suffering from a generalized 
myositis and bursitis and that the pain and stiffness seemed 
to be getting worse with time.  

A VA examination was conducted in January 1965, at which time 
the veteran complained of chronic pain and stiffness in both 
hands.  Physical examination revealed full range of motion of 
the shoulders, elbows, and hands; no disabilities in these 
areas or in the neck were diagnosed.

By rating action of February 1965, the RO denied entitlement 
to service connection for numbness of the arms and shoulders.  

The veteran was hospitalized at a VA facility for several 
months in 1967.  He was admitted for symptoms including 
black-out spells, low back pain, and intermittent episodes of 
pain and numbness in both hands.  The discharge diagnoses 
included intermittent pain and numbness of both hands, cause 
undetermined.  

He was again hospitalized at a VA facility from December 1968 
to January 1969 due to complaints of pain and numbness in 
both hands.  Diagnoses which included arthritis of both hands 
and wrists, possibly rheumatoid, were made.  The veteran was 
hospitalized at a VA facility in January 1971 at which time 
he complained of pain in the hands and neck as well as 
weakness in both legs and in the upper arms.  When he was 
hospitalized again from April to June 1971, the diagnoses 
rendered included questionable bilateral upper motor neuron 
impairment, of undetermined etiology. 

By rating action of September 1993, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the claim of entitlement to service connection for 
numbness of the hands.  

By rating action of May 1996, the veteran's claims of 
entitlement to service connection for disabilities of the 
right arm, right shoulder and neck were denied.

Private medical records dated in November 1998 indicated that 
the veteran complained of neck pain and stiffness, as well as 
pain in the shoulder and in the arms bilaterally.  An 
impression of spinal stenosis was made.  An MRI taken in 
March 2000 revealed similar findings.  

A VA examination was conducted in May 2000, at which time the 
veteran complained of numbness of the hands as well as 
disabilities of the right arm, shoulder, elbow, and neck.  
The veteran reported that, in an incident during service, he 
fell 30 or 40 feet from a building, resulting in injuries to 
the right wrist, shoulder, and neck.  He also reported that 
he was involved in a jeep accident during service in which he 
broke his left leg, hurt both knees, his back, and his neck.  
He reported that, during his first week out of service, he 
was treated for neck pain and hand numbness, and for symptoms 
affecting both elbows and shoulders.  Impressions of cervical 
stenosis with nerve impingement, peripheral neuropathy of the 
upper extremities, and degenerative joint disease of the back 
and knees were made.  The examiner opined that, due to two 
motor vehicle accidents that occurred during service, the 
veteran continued to have problems related to his hands, 
right arm, shoulder elbow, neck, lumbar spine, left leg, and 
left ankle.  

The veteran presented testimony at a hearing held before the 
undersigned Member of the Board in April 2001, at the RO.  He 
testified that during service he fell out of a barracks 
building in 1957, injuring his right hand, right shoulder, 
and neck, for which he indicated that he went to a doctor 
maybe once.  He stated that, in 1958, he was involved in a 
jeep accident injuring his back, knee, and ankle and 
resulting in a broken leg.  The veteran testified that the 
day following his discharge from service he started going to 
a doctor, Dr. B.  The veteran described his current symptoms 
by stating that his hands, right shoulder, arm, and neck were 
weak and that he required the assistance of his wife for 
daily activities.  

II.  Pertinent Law and Regulations

Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disabilities were incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  

Notwithstanding the lack of a diagnosis of a claimed 
disability or disorder during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Finality/new and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based upon 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a).  The appellant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
as to the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a). 

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court held the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only evidence 
presented since the last final denial on any basis will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, supra, 
interpreting and applying the decision of the Court of 
Appeals for the Federal Circuit in Hodge v. West, supra.  The 
procedure therein required was -- first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999). 

The Veterans Claims Assistance Act of 2000

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA repealed the requirement that a claim must be well 
grounded before VA will develop it, and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under any law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Public Law 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  In part, the VCAA 
specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  VCAA § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(a)).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(f)).

Once the evidence has been assembled, the Board is obligated 
to review the entire record on appeal.  See 38 U.S.C.A. 
§ 7104(a).  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "[T]o deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

III.  Analysis

In this instance, the RO initially denied the veteran's claim 
of entitlement to service connection for numbness of the arms 
and shoulders by rating action of February 1965.  That 
determination was not appealed.  In a September 1993 rating 
action, the RO addressed the issues of whether new and 
material evidence had been submitted with which to reopen the 
claim of entitlement to service connection for numbness of 
the hands.  The September 1993 rating action was not 
appealed, and it represents the most recent final decision 
pertaining to that claim.  

In a May 1996 rating action, the RO denied the claims of 
entitlement to service connection for disabilities of the 
right arm, right shoulder and neck, determining that they 
were not well grounded.  That determination was not appealed, 
and it represents the most recent final decision pertaining 
to those claims.  

As noted above, the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim must be well grounded.  
See VCAA, supra.  As also noted above, the VCAA has not 
repealed the requirement of new and material evidence to 
reopen a previously denied claim.  Clearly,  therefore, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection.  We now know that, under 
the VCAA, cited above, well-groundedness following the 
reopening of a claim is a moot point.  If it is determined 
that new and material evidence has been presented under 38 
C.F.R. § 3.156(a), and the veteran's claim is reopened, 
barring a need for any further development, a merits analysis 
must then be undertaken.

As noted above, under the precedent decision of the Court in 
the Evans case, supra, in order to reopen a previously and 
finally denied claim there must be new and material evidence 
entered into the record since the most recent denial on any 
basis, either on the merits or on an attempted reopening.  
Id. at 285.  Therefore, the evidence which must be considered 
in connection with the veteran's claim for service connection 
for a disability of the hands is the evidence which has been 
submitted since the RO entered its decision on this matter in 
September 1993.  The evidence which must be considered in 
connection with the veteran's claim for service connection 
for a disability of the right arm, right shoulder, and neck 
is the evidence which has been submitted since the RO entered 
its decision on this matter in May 1996.

Evidence submitted since the final RO decisions includes:

1. A VA examination conducted in May 2000.
2. Testimony presented by the veteran at a the Travel Board 
hearing held in April 2001. 

The evidence of record before the final RO decisions of 1993 
and 1996 included the service medical records, which did 
document an injury to the right hand in 1957.  The evidence 
also included the statement of a private doctor dated in 
1958, who treated the veteran just months following his 
discharge from service for complaints of soreness in the 
joints, particularly of the elbows, back, knees, and ankles, 
diagnosed as possible rheumatoid arthritis and possible 
traumatic arthritis secondary to an injury in service.  
Complaints of symptoms involving the hands were recorded 
during a 1960 VA examination, and a 1962 VA examination 
report documented complaints involving the hands, right arm, 
and neck.  Complaints and treatment for symptoms involving 
the hands, right arm, right shoulder, and neck were shown 
thereafter.  

The new evidence is significant in that it establishes the 
presence of the veteran's claimed disabilities of the hands, 
right arm, right shoulder, and neck by virtue of impressions 
of cervical stenosis with nerve impingement, peripheral 
neuropathy of the upper extremities, and degenerative joint 
disease of the back and knees made by a VA examiner in May 
2000.  Furthermore, during that examination, the examiner 
opined that, due to two accidents that occurred during 
service, the veteran has continued to have problems related 
to his hands, right arm, shoulder, elbow, neck, lumbar spine, 
left leg, and left ankle.

During hearing testimony provided in April 2001, the veteran 
testified that during service he fell from the barracks in 
1957, injuring his right hand, right shoulder, and neck, for 
which he indicated that he went to a doctor maybe once.  He 
also reported that, in 1958, he was involved in a jeep 
accident, injuring his back, knee, and ankle and resulting in 
a broken leg.  This account of events was also provided by 
the veteran in statements made prior to the 1993 and 1996 
final rating actions.  

The Board notes that the 2000 VA examiner's opinion appears 
to have been predicated upon history provided by the veteran 
rather than the physician's personal findings and/or 
knowledge, and thus can be no better than the facts related 
to the physician by the patient.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
However, the Board also observes that the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, supra.  
Moreover, we are mindful of the mandate in the Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared: 

We certainly agree . . . that not every piece of 
new evidence is "material"; we are concerned, 
however, that some new evidence may well 
contribute to a more complete picture of the 
circumstances surrounding the origin of a 
veteran's injury or disability, even where it will 
not eventually convince the Board to alter its 
ratings decision.  Where so much of the evidence 
regarding the veterans' claims for service 
connection and compensation is circumstantial at 
best, the need for a complete and accurate record 
takes on even greater importance.

Hodge, supra, at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Thus, given the veteran's contentions, and 
resolving reasonable doubt in favor of the veteran, we find 
that the 2000 VA examination report meets the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).

Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his claims of entitlement to 
service connection for disabilities of the hands, right arm, 
right shoulder, and neck, and those claims are reopened.  
This does not necessarily mean that these claims will be 
granted, although additional development is warranted as 
outlined in the Remand below.




ORDER

1.  To the extent the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for disability of 
the hands, the appeal is granted.

2.  To the extent the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for disability of 
the right arm, the appeal is granted.

3.  To the extent the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for disability of 
the right shoulder, the appeal is granted.

4.  To the extent the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for disability of 
the neck, the appeal is granted.


REMAND

Having reopened the claims of entitlement to service 
connection for disabilities of the hands, right arm, right 
shoulder, and neck, the Board must now consider these claims 
on the merits.  For the reasons discussed below, we believe 
further development is needed.  The remaining issue of 
entitlement to an increased (compensable) evaluation for a 
left leg disability also requires additional evidentiary 
development, and will also be addressed herein.

With respect to the service connection claims, Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim must be 
well grounded.  See VCAA, supra.  The aforementioned statute, 
enacted on November 9, 2000, contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.

As pointed out earlier in this decision, during a May 2000 VA 
examination, impressions of cervical stenosis with nerve 
impingement, peripheral neuropathy of the upper extremities, 
and degenerative joint disease of the back and knees were 
made by a VA examiner.  The examiner opined that, due to two 
accidents that occurred during service, the veteran has 
continued to have problems related to his hands, right arm, 
shoulder, elbow, neck, lumbar spine, left leg, and left 
ankle.  However, that opinion was clearly based upon a 
history given by the veteran, and the examiner specifically 
indicated that the claims file was not available for review.

The Board believes that an examination of the veteran which 
clearly identifies the nature of the veteran's claimed 
disabilities of the hands, right arm, right shoulder, and 
neck would prove helpful, to include a review of the 
veteran's claims folder in order to obtain an informed 
opinion as to the etiology of the claimed conditions.  In 
view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred, and 
the veteran's claims will be remanded to the RO.  

In addition, the veteran has presented a claim of entitlement 
to an increased (compensable) evaluation for a left leg 
disability, currently evaluated under Diagnostic Code (DC) 
5262.  Under DC 5262, malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
evaluation, and a 20 percent evaluation is warranted for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  The Board also notes that a disability of the 
leg may be evaluated under DC's 5260 (limitation of flexion 
of the leg) and DC 5261 (limitation of extension of the leg).  

During the most recent VA examination of May 2000, the 
veteran reported that he was functionally limited due to 
several disabilities including disabilities of the legs.  
However, it was not clear whether the veteran's left leg 
disability alone was productive of functional impairment.  
Furthermore, diagnoses and findings which included moderate 
arthritis of the left ankle and degenerative joint disease of 
both knees were made.  However, the relationship between 
those conditions and the veteran's left leg disability is 
unclear, and it must be ascertained whether these conditions 
are part and parcel of the service-connected left leg 
disability.  The Board also observes that the examination 
failed to include range of motion findings of the left leg.  

The Court has expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court held that Rating 
Schedule provisions based upon limitation of motion do not 
subsume 38 C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca 
also stressed that, in evaluating disabilities of the joints, 
VA has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. § 4.10 and § 4.40 (2000).  Accordingly, 
the Board believes that a remand is required in order to 
fully assess and properly the veteran's left leg disability.

As noted above, VA has a duty to assist the veteran in 
developing evidence pertinent to his claim, both under 
longstanding law at 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a), and pursuant to the Veterans Claims Assistance Act 
of 2000.

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claims are REMANDED to the RO for the following action:

1.  The RO should contact the appellant and 
his representative and ascertain whether the 
appellant has received any VA, private, or 
other medical treatment for his claimed 
disabilities of the hands, right arm, right 
shoulder, neck, and left leg that is not 
already contained in the claims file.  The 
appellant should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on file.  
The RO should then obtain these records and 
associate them with the claims folder.

2.  The veteran should be scheduled for a 
medical examination to evaluate the nature 
and etiology of his claimed disabilities of 
the hands, right arm, right shoulder, and 
neck.  Before evaluating the veteran, the 
examiner should review the claims folder, to 
include this Remand and any evidence added 
to the record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  
In particular, the examiner should be asked 
to render an opinion, based upon the record 
and the clinical findings, as to whether it 
is at least as likely as not that any 
disability of the hands, right arm, right 
shoulder, and neck identified by the 
examiner was incurred or aggravated during 
the veteran's period of service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

3.  The veteran should also be scheduled for 
a medical examination to evaluate the nature 
and extent of his service-connected left leg 
disability.  Before evaluating the veteran, 
the examiner should review the claims 
folder, to include this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth all 
current complaints, pertinent clinical 
findings to include range of motion testing, 
and diagnoses.

a.  In particular, the examiner 
should report on the level of the 
veteran's pain due solely to his left 
leg disability, and the effect such 
pain has on his functional ability.  
If feasible, the examiner should 
comment as to any additional range-
of-motion loss (beyond that due to 
the objectively-demonstrated joint 
abnormality) caused by pain.  In 
addition, the examiner should state 
the etiology of any pain, and whether 
such pain claimed by the veteran is 
supported by adequate pathology, or 
evidenced by visible behavior on 
motion or palpation.

b.  Further, in light of diagnoses of 
arthritis of the left ankle and knee 
made upon VA examination in May 2000, 
the examiner should opine as to 
whether it is at least as likely as 
not thatarthritis in these joints is 
part and parcel of the service-
connected left leg disability.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  Regarding the examinations requested to 
be scheduled in connection with this Remand, 
and the RO's preliminary request for 
additional evidence, the veteran is hereby 
advised that his cooperation with the RO is 
necessary, and that the consequences of a 
failure to report for any scheduled 
examination without good cause, or failing 
to assist in providing any other evidence 
deemed necessary, could include a conclusion 
that he has abandoned his claim, pursuant to 
38 C.F.R. §§ 3.158, 3.655 (2000).

5.  Thereafter, the RO should review the 
examination report(s) and ensure that it 
(they) include(s) all of the requested 
findings and opinions.  If not, the 
report(s) should be returned to the 
examiner(s) for corrective action.

6.  Upon completion of the development of 
the record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claims, ensuring that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  If 
action taken remains adverse to the veteran, 
he and his accredited representative should 
be furnished an SSOC concerning all evidence 
added to the record since the last SOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 


